PER CURIAM:
Claimant is the owner of a 1984 Nissan pickup which was damaged on March 26, 1984, while travelling on Route 119 outside Grafton, Taylor County, West Virginia. At about 11:30 a.m., claimant’s vehicle, which was headed south, was passed by a northbound Department of Highways truck. The truck was carrying an uncovered load of gravel, and some fell off, cracking the windshield and chipping paint from the hood and top of the truck. The estimated cost of repair was $535.24.
W. Va. Code §17C-17-6(b) states that “It shall be unlawful to operate on any highway any vehicle or combination of vehicles with any load unless said load and any covering thereon is securely fastened so as to prevent said covering or load from becoming loose, detached, or in any manner a hazard to other users of the highway.” As it appears that respondent was operating a vehicle with a load which was not properly secured, respondent is liable for the damages sustained. The Court, therefore, makes an award to the claimant in the amount of $535.24.
Award of $535.24.